DETAILED ACTION
	 The reply filed on December 4, 2020 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
	Applicant’s election with traverse of Group I in the reply filed on December 4, 2020 is acknowledged but is considered non-responsive.  While applicant elected a group, applicant failed to properly elect a single species as set forth in the Requirement for Restriction/Election mailed on October 6, 2020.  Applicant elected SEQ ID NO:1 as the mutant glucose dehydrogenase and SEQ ID NO:2-3 as the mutation primer pair.  However, SEQ ID NO:1 is the conserved domain of a glucose dehydrogenase and not a mutant of the conserved domain nor a mutant glucose dehydrogenase.  Further, SEQ ID NO:2-3 are mutants of the conserved domain of SEQ ID NO:1 and not mutation primers.  A proper response requires that the Applicant elect a single species by identifying the mutant conserved domain of the mutant glucose dehydrogenase, such as a sequence from SEQ ID NO:2-5, and a set of mutation primers from SEQ ID NO:6-13.

See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is 571-272-0935.  The examiner can normally be reached M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).


/YONG D PAK/Primary Examiner, Art Unit 1652